Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Response to Remarks:

The Applicant argues that the claim limitations as amended are not directed towards organizing human activity.  The Examiner would like to clarify an improvement to technology refers to some kind of improvement in something non-abstract, like computers. Here, the claims are not improving something non-abstract, but are in fact within the abstract idea.  Moreover, the computer function, as disclosed by the Applicant and agreed by the Examiner, is used to implement the operation of the abstract idea. Thus, the computer is merely a tool.  Therefore, the claims are not an improvement to a technology and the computer is merely a tool, hence, the claims are maintained as directed towards an abstract idea without significantly more. 

The Applicant’s claims are not directed to significantly more/practical application. As discussed in detail below the elements taken together do little more than disclose a high level of generality.  The computing system is not doing anything beyond what is routine and conventional functions of a computing system directed towards the abstract idea.  In essence, there is not an improvement to the computer’s functionality.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of an organizing human activity.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 9, and 17 when “taken as a whole,” are directed to the abstract idea of organizing human activity. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 9, and 17 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, , “…a plurality of work stations configured to service automobiles… one or more processors; a database storing facility schedule information… memory storing instructions… graphical user interface… scheduler device…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-8, 10-16, and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 9, and 17 do include various elements that are not directed to the abstract idea.  These elements include, “…a plurality of work stations configured to service automobiles… one or more processors; a database storing facility schedule information… memory storing instructions… graphical user interface… scheduler device…” These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-3 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-8, 10-16, and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 9, and 17.


Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A no statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10860955.

Claim 1 of instant application is compared to claims 1 of patent 10860955 in the following table:
Instant Application: 17/008564
Patent: 10,860,955 
A system for an entity to balance scheduling of appointments for automobile service jobs amongst a plurality of work stations configured to service automobiles, the system comprising: 

A system of one or more servers configured to help an entity balance scheduling of appointments for automobile service jobs amongst a plurality of automobile service technicians working at at least one automobile service facility that has a plurality of work stations configured to service automobiles, the system comprising
a database storing facility schedule information comprised of a plurality of automobile service technician schedules associated with the plurality of work stations; 

a database storing facility schedule information comprised of a plurality of automobile service technician schedules associated with the plurality of work stations;
receiving real-time input from a plurality of work station devices associated with the plurality of work stations, the real-time input indicating a time when an individual automobile service technician is to complete an active automobile service job the individual automobile service technician is currently working on; 

receiving real-time input from a plurality of work station devices associated with the plurality of work stations, the real-time input indicating a time when an individual automobile service technician is to complete an active automobile service job the individual automobile service technician is currently working on;
updating the facility schedule information stored in the database using the real-time input;
updating the facility schedule information stored in the database using the real-time input to ensure that the facility schedule 


receiving, from a scheduler device associated with a scheduler that is responsible for diagnosing automobile problems and creating a plurality of work order orders on behalf of the entity, an instruction to schedule an appointment for a new automobile service job to be performed on an automobile of a customer, wherein the new automobile service job includes: a type of automobile service job to be performed
matching, for the new automobile service job, the type of automobile service job to be performed with a predefined time period required to complete the type of automobile service job;
matching, for the new automobile service job, the type of automobile service job to be performed with a predefined time period typically required to complete the type of automobile service job, wherein the at least one automobile service facility is configured to perform a plurality of different types of automobile service jobs;
accessing the facility schedule information to determine available time slots that can accommodate the predefined time period required to complete the type of automobile service job included in the new automobile service job;
accessing the facility schedule information to determine available time slots that can accommodate the predefined time period typically required to complete the type of automobile service job included in the new automobile service job;
applying a policy to balance a distribution of automobile service jobs across the plurality of work stations, wherein application of the policy identifies a recommended time slot from the available time slots;
applying a policy to balance a distribution of automobile service jobs across the plurality of work stations, wherein application of the policy identifies a recommended time slot from the available time slots based at least in part on the indication of whether the customer for which the new automobile service job is being performed comprises (i) the waiting customer physically located at or proximate to the at least one automobile service facility or (11) the non-waiting customer that has dropped off the automobile at the at least one automobile service facility and subsequently left the at least one automobile service facility;

generating a graphical user interface that:

displays the plurality of automobile service technician schedules, an individual automobile service technician schedule comprising already scheduled automobile service jobs which have reserved time slots that are visually distinguished based on types of automobile service jobs type;
visually distinguishes the available time slots that can accommodate the predefined time period required to complete the type of automobile service job included in the new automobile service job from the reserved time slots in individual ones of the plurality of automobile service technician schedules;
visually distinguishes the available time slots that can accommodate the predefined time period typically required to complete the type of automobile service job included in-the new automobile service job from the reserved time slots in individual ones of the plurality of automobile service technician schedules;
and provides a graphical indication of the recommended time slot; 

and causing the graphical user interface to be displayed via the scheduler device.
causing the graphical user interface to be displayed via the scheduler device to the scheduler that is responsible for diagnosing the automobile problems and creating the plurality of work order orders, on behalf of the entity, for the appointment for the new automobile service job, wherein the graphical user interface provides visibility, for a period of time, into the distribution of automobile service jobs across the plurality of work stations;


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-20 of the instant application are substantially similar to claims 1-20 of the patent 10,860,955.

In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623